       Case: 1:19-cv-00163-TSB Doc #: 17 Filed: 07/02/20 Page: 1 of 1 PAGEID #: 84




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 DANIEL WILSON, et al.,                        :       Case No. 1:19-cv-163
                                               :
          Plaintiffs,                          :       Judge Timothy S. Black
                                               :
 vs.                                           :
                                               :
 RACK SEVEN PAVING CO., et al.,                :
                                               :
          Defendants.                          :

                        CONDITIONAL ORDER OF DISMISSAL

         The Court being advised that the parties have reached an agreement to settle this

civil action;

         It is ORDERED that all claims in this action are hereby DISMISSED with

prejudice, provided that any of the parties may, upon good cause shown within 75 days,

move to reopen the action if settlement is not consummated. Also, if desired, the parties

may timely move to substitute a judgment entry contemplated by the settlement

agreement.

         The Court expressly and explicitly retains jurisdiction to enforce the settlement

agreement of the parties.

         IT IS SO ORDERED.

Date: 7/2/2020                                                 s/ Timothy S. Black
                                                               Timothy S. Black
                                                               United States District Judge
